DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 11, and 17 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Lee et al. (US 20200213086 A1).
 	Regarding claim 1, Lee discloses a computer-implemented method for use in storing data blocks in distributed storage, the method comprising: receiving, by a computing device, a data block comprising data [FIG. 1-2: storage servers receive chunk data]; generating, by the computing device, a value N for the data block, wherein the value N includes a variable integer greater than one [¶0050: an index value of chunk data is generated through a secure indexing technology and the chunk data is stored in a storage server which is matched with the corresponding index value]; dividing, by the computing device, the data block into N segments, each segment including a portion of the data [¶0053: data is split into 7 pieces of chunk data]; encrypting, by the computing device, the N segments [¶0068: data splitter splits the encryption data into chunk data]; and distributing, by the computing device, the N segments in a distributed storage, wherein the N segments are stored in multiple different storage devices included in the distributed storage [FIG. 3: split data into chunk data #1 through chunk data #3 wherein chunk data #1 is stored on storage server #1, chunk data #2 is stored on storage server #2, and chunk data #3 stored on storage server #3]. 
	Regarding claim 8, Lee discloses the computer-implemented method of claim 1, wherein the value N is one of a randomly generated value and a pseudo-randomly generated value [¶0050]. 
Regarding claim 11, the rationale in the rejection of claim 1 is herein incorporated.

 	Regarding claim 17, the rationale in the rejection of claim 1 is herein incorporated.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2, 4-7, 14-16, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20200213086 A1) and Resch (20150154074).
 	Regarding claim 2, Lee discloses the computer-implemented method of claim 1, further comprising: generating, by the computing device, a value M for the data block, wherein the value M includes a variable integer greater than or equal to one [¶0068-0069: index processor may perform index-processing on the split chunk data with the chunk data with a predetermined size]; encrypting, by the computing device, the M segments of chaff [¶0068: data splitter splits the encryption data into chunk data].  	Lee does not explicitly disclose adding, by the computing device, M segments of chaff to the N segments.
	Resch, however, discloses adding, by the computing device, M segments of chaff to the N segments [¶0264; FIG. 1, 7, 8, 10: grouping data partition #1 to data partition #x and adding a portion to the index]; and distributing, by the computing device, the M segments in the distributed storage along with the N segments, wherein the N segments and the M segments of chaff are stored in the multiple different storage devices included in the distributed storage [FIG. 7-8, 17-18; ¶0179: storing a plurality of dispersed storage encoded data 1 through n where n is an integer greater than two].
 	It would have been obvious to one of ordinary skill in the art to have added, by the computing device, M segments of chaff to the N segments in order to implement a method for dispersed storage of data and distributed task of data (¶0003).
 	Regarding claim 4, Resch discloses the computer-implemented method of claim 2, wherein the N segments and the M segments of chaff are each stored in a different one of the multiple different storage devices included in the distributed storage [FIG. 10].  	Regarding claim 5, Resch discloses the computer-implemented method of claim 2, further comprising compiling, by the computing device, a record for the data block, the recording including the value N, the value M, encryption data for the N segments and the M segments of chaff, and index addresses for the storage devices of the distributed storage in which the N segments and the M segments of chaff are stored [FIG. 8, 9, 10, 12, 15: DS1_d1&2 DS1_d16&17 DS1_d31&32 ES1_1 ES13_2].  	Regarding claim 6, Lee discloses the computer-implemented method of claim 5, further comprising: receiving, by the computing device, a request for the data included in the data block [FIG. 5]; retrieving, by the computing device, the N segments and the M segments of chaff from the storage devices of the distributes storage [FIG. 23: encoding and grouping DST EX Unit 1 to DST EX Unit 5]; and reconstructing the data block based on the record for the data block, thereby providing access to the data included in the data block [FIG. 19: de-grouping, decoding, de-partitioning DST EX Unit 1 to DST EX Unit 5].  	Regarding claim 7, Resch discloses the computer-implemented method of claim 6, further comprising, after retrieving the N segments and the M segments of chaff, discarding the M segments of chaff based on the record for the data block [¶0264]; and wherein reconstructing the data block incudes reconstructing the data block from the N segments [¶0131]. 
Regarding claim 14, the rationale in the rejection of claim 2 is herein incorporated.

 	Regarding claim 15, the rationale in the rejection of claim 5 is herein incorporated.

 	Regarding claim 16, the rationale in the rejection of claim 7 is herein incorporated.

 	Regarding claim 18, the rationale in the rejection of claim 5 is herein incorporated.

 	Regarding claim 19, the rationale in the rejection of claim 6 is herein incorporated. 	
Claim 3, 9-10, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20200213086 A1) and Resch (20150154074) and Kumar (20190171835). 	Regarding claim 3, Resch discloses the computer-implemented method of claim 2, wherein the N segments are encrypted by a first encryption technique and the M segments of chaff are encrypted by a second encryption technique [FIG. 10, ¶0071; Claim 1: segmenting information (how many segments data, data block) divided into per segment encryption, compression, integrity checksum, slicing information, per encoded data slice encryption, data partition #1 to data partition #X are encoded]. 
Lee does not explicitly disclose the first encryption technique different than the second encryption technique.
Kumar, however, discloses the first encryption technique different than the second encryption technique [Claim 3: the first encryption method different from the second encryption method].
It would have been obvious to one of ordinary skill in the art to have the first encryption technique different than the second encryption technique in order to provide a mechanism for backing up cloud data residing on any device or service (¶0002).
 	Regarding claim 9, Kumar discloses the computer-implemented method of claim 1, wherein the multiple different storage devices are each geographically separated in the distributed storage [¶0030].  	Regarding claim 10, Lee discloses the computer-implemented method of claim 1, wherein at least two of the multiple different storage devices are geographically located at a same location and are logically separated in the distributed storage at said same location [¶0030]. 
 	Regarding claim 12, the rationale in the rejection of claim 9 is herein incorporated.
 	
Regarding claim 13, the rationale in the rejection of claim 10 is herein incorporated.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. EP 2 792 123 B1 discloses a method storing a first set of encoded media segments and a second set of encoded media segments in a plurality of physically distinct memory storage devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARDOCHEE CHERY whose telephone number is (571)272-4246.  The examiner can normally be reached from 900-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571)272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Respectfully Submitted,
USPTO

Dated:   May 4, 2022                                                 By: /MARDOCHEE CHERY/
Primary Examiner 
Art Unit 2133
Email:Mardochee.Chery@uspto.gov                                                                                                                                                                                          Telephone: 571-272-4246
Facsimile:   571-273-4246